tax_exempt_and_government_entities_division uil number release date department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date tax_year s ending taxpayer_identification_number person to contact employee identification_number employee telephone number phone certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 for the tax period s above your determination_letter dated 19xx is revoked our adverse determination as to your exempt status was made for the following reason s you have exceeded the gross_receipts limitation on income from non-member sources also you do not adhere to the record keeping requirements of revproc_70_17 as you were unable to produce records regarding your membership or your rental income this letter isn’t a determination of your exempt status under sec_501 for any periods other than the tax period s listed above organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosures publication department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date - taxpayer_identification_number e orm tax_year s ended person to contact employee id telephone fax manager’s contact information employee id telephone response due_date certified mail return receipt requested dear why you're receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 c if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 c for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider if you request a meeting with the manager or file a protest with the irs appeals_office send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to letter rev catalog number 34809f irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable jaw and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayveradvocate irs gov or call oo for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 letter rev catalog number 34809f form 886-a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx issue should the tax exempt status of as of january 20xx facts under sec_501 be revoked bylaws were approved and adopted on january 19xx and states membership must be male and female people of acceptable for the membership will also be men or women married to person of such descent or person of such parentage either on mother's or father side all members must be years of age and over all applicants must be of sound mind and of good character in what is now known as northern origin which includes and the organization was incorporated in the state of certificate of incorporation states the purpose of the organization is to promote the friendship of its members to inculcate in them a high sense of loyalty to each other to stimulate their intellectual advancement to hold meetings and social gatherings to foster interest in and promote civic patriotic and social work in the community to cultivate social intercourse among its members to establish a center of work and interest for the members in order to improve their health physical and mental condition to promote friendship social ability and culture among members on february 19xx the received letter dated january 19xx indicating that the organization was exempt under sec_501 c of the internal_revenue_code letter states in part a sec_501 organization is permitted to receive up to of its gross_receipts including investment_income from sources outside of its membership without losing its tax-exempt status of the not more than of the gross_receipts may be derived from the use of the club's facilities or services by the general_public income in excess of these limits may jeopardize your continued tax exemptstatus our examination of form_990 ez filed with the irs for the tax years ending december 20xx and december 20xx shows that the organization received rental income of dollar_figure in 20xx and dollar_figure in 20xx total membership dues for the same periods equal dollar_figure and dollar_figure respectively the organization owns a facility located at and rents there are apartments on each floor in apartments are rented the service has no record of the organization filing form total t to report rental income for the tax years ending december 20xx and december 20xx our review of the organization's books and bank records determined income was derived from the sources as reported below 20xx__-12 20xx membership dues rental income gross_income from fundrai total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a rev page -1- department of the treasury - internal_revenue_service form 886-a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx the investment_income represent and of gross_receipts for the years under exam the membership dues represent and of gross_receipts for the years under exam a membership roster and the amount of dues each member paid was requested but the organization was unable to provide this information the organization stated that there were members who paid dollar_figure in annual dues in 20xx and who paid a dollar_figure in annual dues in 20xx no additional supporting documents were provided lease agreements for the apartment rentals and a schedule of payments was requested but the organization was not able to any of these agreements and only produced a list as follows 20xx 20xx dollar_figure month dollar_figure month dollar_figure month dollar_figure month dollar_figure month dollar_figure month dollar_figure month dollar_figure month no additional supporting documents were provided an internet search shows that organization listed the apartments for rent on the following websites https httos awww see attached exhibit exhibit and exhibit the organization fails to maintain records to support that is activities are for exempt purposes law internal_revenue_code sec_501 provides exemption to clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder income_tax regulation c -1 a states in part exemption is provided only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes and exemption extends to social clubs and recreation clubs which are supported solely by membership fees dues and assessments form 886-a rev page -2- department of the treasury - internal_revenue_service form 886-a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx revproc_70_17 1971_1_cb_683 describes the records required when nonmembers use a club's facilities it states in part that a club must maintain books_and_records of each use and that the amount derived from each use the committee reports for public law senate report no 2d session c b states that it is intended that social clubs be permitted to receive up to of their gross_receipts including investment_income from sources outside of their membership without losing their tax-exempt status within thi sec_35 no more than of the gross_receipts may be derived from the use of the club's facilities or services by the general_public revrul_58_589 c states in part the organization must have an established membership of individuals personal contacts and fellowship the commingling of members must be material to the organization revrul_66_149 c states in part a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code where it regularly derives a substantial part of its income from nonmember sources taxpayer's position the organization does not agree that the tax-exempt status of revoked should be governments position it is the government's position that the tax exempt status of because the organization has exceeded the gross_receipts limitation on income from non- member sources be revoked the organization also does not adhere to the recordkeeping requirements of revproc_70_17 as they were unable to produce records regarding their membership or the rental income exempt status should be revoked because it regularly derives a substantial part of its income from nonmember sources forms ez clearly discloses that the revenue exceeds the limitation on nonmember income sources established by public law conclusion is not operating as an organization described in sec_501 of the internal_revenue_code accordingly we propose to revoke the organization's exempt status effective as of january 20xx the organization will be required to file form_1120 for all tax periods subsequent to the revocation of their tax exempt status form 886-a rev page -3- department of the treasury - internal_revenue_service
